Per Curiam:
The learned district attorney was over-zealous in summing up this case, where he spoke of the scorn and criticism to which the jury would expose themselves if they failed to convict *810the defendant, and in his reference to the alleged failure on the part of other juries to do what the district attorney considered was their duty. The learned county judge should have heeded the protest of defendant’s counsel and should have cautioned and restrained the prosecuting officer. If the proof of defendant’s guilt was not so convincing, the action of the prosecuting officer might be. considered on the question of reversal of the judgment of conviction.
The judgment, as well as the order denying the defendant’s motion for a new trial upon the ground of newly-discovered evidence, must be affirmed.
Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ., concurred.
Judgment of conviction of the County Court of Rockland county, and order, affirmed.